Citation Nr: 0123427	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-25 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to the Department of Veterans Affairs (VA) 
nonservice-connected burial allowance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from July 1964 to 
June 1966; he died on June [redacted], 2000.  The appellant 
is his surviving spouse.             

This matter arises from an August 2000 decision by the VA 
Regional Office (RO) in Lincoln, Nebraska, that denied the 
benefit now sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

In conjunction with her claim, the appellant submitted a 
July 17, 2000, Emergency Room note from the Cherry County 
Hospital in Valentine, Nebraska, that indicated that a VA 
medical facility had been contacted, and that the latter had 
recommended that the veteran be transferred to the Rapid City 
Regional Hospital to the care of a Dr. Whitley.  As part of 
her substantive appeal, the appellant asserts that the VA 
medical center had authorized the veteran to be transported 
to Rapid City Regional Hospital because the VA medical center 
did not have the necessary equipment to handle the veteran's 
life-threatening disability on June 17, 2000.  She concludes 
that, by recommending that the veteran be transferred to 
Rapid City Regional Hospital, the VA medical center gave its 
de facto authorization for the veteran's private medical 
treatment for the period immediately prior to his death.  The 
appellate record does not indicate that a determination has 
been made by the VA medical center regarding whether VA had 
given prior authorization for such 

treatment at a private medical facility by its purported 
actions on June 17, 2000.  See 38 C.F.R. § 3.1605 (2000).  
Until this is accomplished, appellate disposition regarding 
the issue now on appeal would be premature.

In view of the foregoing, this case is REMANDED to the RO for 
action as follows:

1.  The RO should contact the VA Medical 
Center in Hot Springs, South Dakota.  It 
should be determined whether the VA 
medical center entertained a claim for 
payment or reimbursement of medical 
expenses incurred by the veteran in 
conjunction with his transfer from the 
Cherry County Hospital in Valentine, 
Nebraska, to the Rapid City Regional 
Hospital for the period beginning 
June 17, 2000, and ending in the 
veteran's death.  If, in fact, a claim 
for such benefits has been made, the VA 
medical center's decision on that claim 
should be made a permanent part of the 
appellate record.  Conversely, if no 
claim was filed by the appellant in this 
regard, the VA medical center should 
render a determination as to whether the 
veteran had been properly admitted to the 
Rapid City Regional Hospital under the 
authority of VA.

2.  Once the foregoing has been 
accomplished, the RO should again review 
the appellant's claim for VA nonservice-
connected burial benefits.  If that claim 
remains denied, both the appellant and 
her representative should be furnished a 
supplemental statement of the case.  They 
should also be given the appropriate time 
period in which to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The appellant need take no action 
unless so informed.  The purpose of this REMAND is both to 
obtain clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




